Citation Nr: 1500318	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-11 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back disability to include as secondary to a service-connected left knee disability. 

2.  Entitlement to service connection for a cervical spine disability claimed as secondary to service-connected disability to include the left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1991 to January 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In August 2014, the Veteran provided testimony at a Travel Board hearing, before the undersigned Veterans Law Judge, the transcript of which is of record.  During the Travel Board hearing, the Veteran submitted additional evidence.  The Veteran waived review of the newly submitted evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014).  The Board will consider all relevant evidence in the adjudication of the appeal.  Additionally, the record was held open for 60 days to allow for the submission of additional evidence.  No additional evidence has been received by the Board.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability as secondary to a service-connected left knee disability, has been raised by the record, in an August 2014 statement, associated with the record in the Veterans Benefits Management System (VBMS), and the issue of entitlement to service connection for gastroesophageal reflux disease, has been raised by the record, in a November 2014 application for benefits, also associated the record in VBMS, but they have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issue of entitlement to service connection for a cervical spine disability claimed as secondary to service-connected disability to include the left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's lumbar spine spondylosis (osteoarthritis), spondylolisthesis and degenerative disc disease are proximately due to, or the result of, the Veteran's service-connected left knee disability.


CONCLUSION OF LAW

The criteria for service connection for lumbar spine spondylosis (osteoarthritis), spondylolisthesis and degenerative disc disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West  2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In this decision, the Board grants service connection for a low back disability.  This award represents a grant of this specific issue on appeal.  Therefore, VA's duty to notify or assist, including pursuant to 38 C.F.R§ 3.103(c)(2) (2014) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot. 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

When the Veteran submitted his November 2010 claim of service connection for a low back disability, he asserted that service connection was warranted as secondary to service-connected left knee disability.  As noted previously, in addition to service connection on a direct-incurrence basis, service connection may also be granted on a secondary basis for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310.  Service connection for patellofemoral syndrome of the left knee with synovitis and medial meniscus tear, was granted effective from January 16, 1993.

The Veteran satisfies the existence of present disability service connection element with regard to his low back.  A December 2010 VA spine examination report noted X-ray examination findings of anterior osteophytes at L5 and T11-T12, and an impression of stable changes of spondylosis of thoracic and lumbar spine.  The December 2010 VA spine examiner provided a diagnosis of spondylosis of the lumbar spine.  A July 2010 private treatment record from a private chiropractor, P. L. affiliated with Landry Chiropractic, provided a working diagnosis of segmental/somatic dysfunction of the lumbar spine.  A February 2011 VA treatment record noted primary low back discomfort seemed to be along the right SI (sacroiliac) joint.  A private chiropractor, R. D, affiliated with Healthsource, in an August 2014 medical letter stated he had diagnosed the Veteran with lumbar spine spondylolisthesis and lumbar spine degenerative disc disease.  Thus, the Board finds that current disability, best characterized as lumbar spine spondylosis, spondylolisthesis and degenerative disc disease, has been demonstrated.

As noted above, the Veteran was afforded a VA spine examination in December 2010.  The December 2010 spine examiner provided an opinion, which stated in part, that the Veteran's gait was slightly antalgic and his posture was slightly stooped.  The December 2010 VA examiner further opined that it did not appear there was a gait disturbance great enough to cause the low back condition, thus the VA examiner found the left knee condition was not related to the low back condition.  A February 2013 VA spine examiner provided a similar opinion, stating that it is very unlikely that a left knee patellofemoral syndrome with synovitis and medial meniscus tear would cause or aggravate a low back condition in the absence of markedly abnormal gait sustained over a long period of time.

The December 2010 and February 2013 VA examination reports tend to weigh against the claim; however, notably, neither VA examiner addressed the Veteran's lay statements of record including a February 2014 statement indicating he had been unable to walk without crutches or a cane for over three years.  Such is also supported by a November 2003 statement of the Veteran's spouse in which she stated the Veteran was unable to bear weight on his left leg.  The Veteran and his spouse are competent to report such, as such is based personal knowledge that comes to them through the senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). 

Moreover, the Board notes the record reflects the Veteran experienced problems with his gait, including an October 2003 VA joints examination report, which noted the Veteran's gait was a slow protective gait for his age.  Additionally, April 2003 VA treatment records noted the Veteran complained of difficulty walking and noted a steady gait with standing but facial grimacing.  At a January 2006 VA joints examination, the Veteran reported he used a cane, but not other devices, and that he was unable to climb stairs and unable to walk for more than 10 minutes.  At the December 2010 VA joints examination, the Veteran reported he needed a cane or crutches upon flare-ups and that he was unable to stand more than a few minutes.  Finally, in a March 2011 private treatment record, from the North Memorial Clinic Elk River Physicians, such noted the Veteran had a severely antalgic gait and difficulty walking and getting onto the examination table.  These findings were not addressed by either the December 2010 or February 2013 VA examination reports, and in fact, are contrary to the opinions provided by the VA examiners.

In contrast to the December 2010 and February 2013 VA examination reports, a private chiropractor, T. D., provided an August 2014 medical letter, which noted that he had treated the Veteran on 14 occasions, most recently in August 2014.  The private chiropractor T. D. gave the opinion that the Veteran's lumbar spine spondylolisthesis and lumbar spine degenerative disc disease are most likely secondary to, or caused, by his bilateral knee condition.  T. D.'s opinion is persuasive as it indicated such opinion was based on a review of records provided by the Veteran, review of records from the clinic itself and his training and experience as a board certified chiropractor.  Thus, the Board accords it sufficient evidentiary weight to substantiate the claim.

In consideration of the evidence of record, and competent and credible lay statements of the Veteran and his spouse, the Board finds that the Veteran's lumbar spine spondylosis, spondylolisthesis and degenerative disc disease are proximately due to or a result of his service-connected left knee disability.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).  As noted above, service connection for patellofemoral syndrome of the left knee with synovitis and medial meniscus tear, was established effective January 16, 1993, and while the August 2014 private chiropractor's opinion did not specifically reference previously diagnosed spondylosis (osteoarthritis) of the lumbar spine, it did reference chronic pain in the low back, which is consistent with spondylosis, and did not clinically distinguish spondylosis in rendering the nexus opinion.  Accordingly, the evidence of record supports service connection for lumbar spine spondylosis, spondylolisthesis and degenerative disc disease.


ORDER

Service connection for lumbar spine spondylosis (osteoarthritis), spondylolisthesis and degenerative disc disease, as proximately due to, or caused by, service-connected patellofemoral syndrome of the left knee with synovitis and medial meniscus tear, is granted.


REMAND

The Board finds it necessary to remand the issue of entitlement to service connection for a cervical spine disability claimed as secondary to service-connected disability to include the left knee disability, for additional development and consideration. 

The Board concludes that the February 2011 VA spine examination report and February 2013 back examination report are not adequate for the purpose of adjudicating entitlement to service connection for a cervical spine disability claimed as secondary to service-connected disability to include the left knee disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that the February 2011 VA spine examination diagnosed the Veteran with degenerative disc disease of the cervical spine and a June 2014 VA treatment record diagnosed cervical myofascial pain.  Another VA examination is necessary because neither February 2011 spine examination report or the February 2013 back examination report addressed all diagnoses, provided during the pendency or proximate to the claim, as secondary to the Veteran's service connected left knee disability as such was newly raised in August 2014 testimony.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In testimony, the Veteran asserted that his altered postural stance due to his service-connected left knee disability altered the discs of his spine, including of his cervical spine.  Previously, the Veteran had indicated his cervical disability was secondary to his service connected right shoulder disability and the claim was addressed on such basis.  Thus, a new examination is required.

In August 2014 testimony, the Veteran stated that he received VA treatment from locations in Minneapolis, Minnesota, Phoenix, Arizona, and Owego, New York.  The Veteran testified that he believed the Owego location was near Binghamton.  The record reflects the most recent VA treatment records, located in Virtual VA, from the Minneapolis VA Health Care System, are from June 2014, and from the Phoenix VA Health Care System, are from August 2009.  The record does not reflect any VA treatment records from the Binghamton Community Based Outpatient Clinic (CBOC), which is part of the Syracuse VA Medical Center.  However, Virtual VA does reflect VA treatment records from Wilkes-Barre VAMC, most recently dated in October 2008.  Thus, on remand all relevant VA treatment records should be obtained, from the Minneapolis VA Health Care System, since June 2014, from the Phoenix VA Health Care System since August 2009, from the Wilkes-Barre VAMC since October 2008, to include any associated outpatient clinics, as well as any relevant records from the Syracuse VAMC, to include the Binghamton CBOC, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Finally, at the August 2104 hearing, the Veteran testified he received private treatment from the North Memorial Clinic located in Elk River, Minnesota and Maple Grove, Minnesota, Health Source Chiropractic in Elk River, Minnesota, Landry Chiropractic in Elk River, Minnesota, the Noran Clinic in Minneapolis, Minnesota and the Minnesota Center.  Additionally, in February 2014, the Veteran returned completed authorization and consent forms for the Elmira Clinic, the Noran Clinic, the North Memorial Hospital in Maple Grove and the North Memorial Clinic in Elk River.  The record does not reflect the RO attempted to obtain these specified records.  However, the record does reflect records from Landry Chiropractic most recently dated in January 2012, and records from the North Memorial Clinic Elk River Physicians, dated in February 2010 and March 2011, as well as an August 2014 medical letter from Healthsource, are associated with the claims file.  Thus, the necessary authorization should be obtained from the Veteran, to obtain the identified treatment records from Elmira Clinic, the Noran Clinic, the Minnesota Center, North Memorial Clinic/Hospital in Maple Grove, North Memorial Clinic Elk River Physicians (excluding the February 2010 and March 2011 records), Healthsource (excluding the August 2014 medical letter) as well as updated treatment records from Landry Chiropractic, since January 2012.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records, from the Minneapolis VA Health Care System, since June 2014, from the Phoenix VA Health Care System since August 2009, from the Wilkes-Barre VAMC since October 2008, to include any associated outpatient clinics, as well as any relevant records from the Syracuse VAMC, to include the Binghamton CBOC, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the necessary authorization from the Veteran and then attempt to obtain all relevant records of treatment from the Elmira Clinic, the Noran Clinic, the Minnesota Center, North Memorial Clinic/Hospital in Maple Grove, North Memorial Clinic Elk River Physicians (excluding the February 2010 and March 2011 records), Healthsource (excluding the August 2014 medical letter) as well as updated treatment records from Landry Chiropractic, since January 2012, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, obtain a medical opinion from an appropriate VA examiner as to the nature and etiology of any and all cervical spine disabilities diagnosed proximate to or during the pendency of the appeal.  The complete record, to include a copy of this Remand and the claims folder, must be made available to and reviewed by the examiner. 

With respect to any cervical spine disabilities present during or proximate to, the period of this claim (to include cervical myofascial pain and degenerative disc disease of the cervical spine), the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that a diagnosed cervical spine disability is caused or aggravated by the Veteran's service-connected left knee disability.  In rendering the requested opinion, the clinician must consider the Veteran's assertions that he has sustained an altered postural stance due to his service-connected left knee disability which has altered the discs of his spine, including up to the cervical spine.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

If it is determined that another opinion cannot be satisfactorily determined without another clinical examination of the Veteran, such examination should be scheduled.

A complete rationale for all opinions expressed must be provided.

4.  Finally, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


